 


114 HR 2325 IH: To amend title XVIII of the Social Security Act to provide for a pharmaceutical and technology ombudsman under the Medicare program.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2325 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mrs. Brooks of Indiana (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for a pharmaceutical and technology ombudsman under the Medicare program. 
 
 
1.Medicare pharmaceutical and technology ombudsmanSection 1808(c) of the Social Security Act (42 U.S.C. 1395b–9(c)) is amended by adding at the end the following new paragraph:  (4)Pharmaceutical and technology ombudsmanNot later than 12 months after the date of the enactment of this paragraph, the Secretary shall provide for a pharmaceutical and technology ombudsman within the Centers for Medicare & Medicaid Services who shall receive and respond to complaints, grievances, and requests that— 
(A)are from entities that manufacture pharmaceutical, biotechnology, medical device, or diagnostic products that are covered or for which coverage is being sought under this title; and (B)regard coverage, coding, or payment under this title for such products.. 
 
